Citation Nr: 0024852	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury with degenerative joint 
disease.  

2.  Entitlement to a compensable evaluation for recurrent low 
back pain, secondary to a leg length discrepancy, with mild 
scoliosis.  

3.  Entitlement to an effective date prior to May 13, 1992, 
for the grant of service connection for the veteran's 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO), that granted service connection for 
residuals of a left foot injury with degenerative joint 
disease and assigned a 10 percent evaluation, effective from 
April 7, 1994; that granted service connection for recurrent 
mechanical low back pain, characterized as being secondary to 
a leg length discrepancy, with mild scoliosis, and assigned a 
zero percent evaluation, effective from April 7, 1994; and 
that denied service connection for bilateral flat feet.  The 
veteran perfected appeals with the initial disability 
evaluations assigned for his service-connected disabilities 
as well as with the effective dates assigned for the service-
connected disabilities.  

In a rating decision dated in September 1994, it was 
determined that the June 1994 rating decision was clearly and 
unmistakably erroneous in assigning April 7, 1994, as the 
effective date for the grant of service connection for the 
veteran's residuals of a left foot injury with degenerative 
joint disease and low back pain.  An effective date of May 
13, 1992, for the grant of service connection for these 
disabilities was assigned.

In March 1997, the veteran testified at a hearing before a 
Member of the Board at the RO.  At this hearing, the veteran 
withdrew in writing the issue of service connection for 
bilateral flat feet from appellate consideration.

The issues on appeal were originally before the Board in June 
1997 at which time they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The service-connected residuals of a left foot injury 
with degenerative joint disease are manifested by pain and 
are consistent with no more than a moderate foot injury.  

2.  The service-connected recurrent low back pain secondary 
to leg length discrepancy, with mild scoliosis, is manifested 
by complaints of pain without documented abnormalities or 
pathology to account for the pain; there is no loss of motion 
or functional limitation due to weakened movement, excess 
fatigability or incoordination.  

3.  The veteran's application for service connection and 
compensation for his service-connected disabilities was 
received on May 13, 1992.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left foot injury with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5284 (1999).

2.  The criteria for a compensable rating for recurrent low 
back pain, characterized as being secondary to a leg length 
discrepancy, with mild scoliosis, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5295 (1999). 

3.  An effective date prior to May 13, 1992, is not warranted 
for the grant of service connection for the veteran's 
service-connected disabilities.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Factual Background

The service medical records show the veteran was seen in 1988 
for low back pain.  

A service department Medical Board Report, dated in March 
1989, reveals that the veteran had low back pain resulting 
from a football injury which occurred in December 1988.  The 
pain was described as chronic in nature and exacerbated by 
prolonged standing, repetitive stooping, bending, lifting and 
running.  There were no symptoms in the lower extremities.  
Physical examination revealed that the veteran could flex to 
reach his fingertips to his toes and extend to 50 degrees.  
Rotation and lateral bending were normal bilaterally.  
Straight leg raising was negative to 90 degrees bilaterally.  
There was a 1-centimeter leg length discrepancy, right less 
than left.  Sensation in the lower extremities was normal.  
Muscle testing was 5/5 bilaterally.  The pertinent diagnosis 
was low back pain.  

The Medical Board notes that that the veteran had entered 
service with and that he had begun complaining of foot and 
back pain in March 1988.  It was noted that physical 
examination in March 1989 had revealed ongoing pain in the 
left hallux interphalangeal joint with passive and active 
range of motion and also with exertion of the extensor 
hallucis longus and flexor hallucis longus.  Pain was present 
to palpation on all aspects of the joint, especially on the 
plantar aspect.  Mild crepitus with pain at the joint was 
also present.  X-rays revealed a small defect in the distal 
medial aspect of the proximal phalangeal head on the left.  
In June 1988, an X-ray revealed an accessory bone of the left 
hallux interphalangeal joint with no evidence of degenerative 
joint disease.  An exostosectomy of the accessory ossicle of 
the left hallux interphalangeal joint was performed in 
September 1988.  The pertinent diagnosis was degenerative 
joint disease of the left hallux interphalangeal joint.  

The Medical Board concluded that the veteran was unable to 
perform full duty secondary to back pain, flat feet, and the 
painful left great toe.  

A Physical Evaluation Board found the veteran unfit because 
of physical disability due to low back syndrome, leg length 
discrepancy, pain in the left forefoot with pes planus and 
degenerative joint disease of the left hallux interphalangeal 
joint.  

The report of the discharge examination conducted in August 
1989 includes pertinent diagnoses of degenerative joint 
disease of the left hallux interphalangeal joint and low back 
pain syndrome.  

A private medical record dated in March 1994 reveals that the 
veteran sought treatment for low back pain which began after 
lifting heavy equipment at work the same month.  There was no 
leg radiation.  Physical examination revealed straight leg 
raising to 90 degrees.  The veteran was neurologically 
intact.  X-ray examination of the lumbar spine was noted to 
be unremarkable.  The impression was lumbar strain.  In a 
clinical record dated five days later, it was noted the 
veteran was much better with the pain almost completely gone.  

A VA examination was conducted in April 1994.  The veteran 
complained of chronic back pain which had been present since 
an in-service injury.  He reported that prolonged sitting and 
prolonged standing caused his back to ache.  Repetitive 
bending and lifting also increased the symptomatology.  He 
reported that he felt better when he hyper-extended his back, 
causing it to crack.  He also complained of loss of 
flexibility of his left great toe, and difficulty pushing 
off, going up on the toe itself, and running or jumping.  He 
reported discomfort in the arch of his left foot.  

Physical examination of the veteran's back revealed no true 
structural abnormality.  There was no evidence of scoliosis.  
Forward flexion was to 90 degrees and backward extension was 
to 20 degrees.  Left and right lateral flexion was 30 
degrees.  Rotation was normal.  The neurological status of 
the lower extremities was totally within normal limits.  X-
rays of the back revealed slight scoliosis which the examiner 
opined was basically secondary to leg length discrepancy.  
The pertinent impression was that the veteran's back pain was 
mechanical in nature secondary to leg length discrepancy.  
The veteran was encouraged to get a shoe lift.  

Physical examination of the feet revealed bilateral pes 
planus.  An old scar was present on the dorsum of the left 
great toe.  There was some loss of dorsiflexion of the left 
great toe at the interphalangeal joint primarily.  The 
veteran complained of pain on palpation but there was no 
appreciable swelling, redness, or increased warmth.  The 
right leg was approximately 2 centimeters shorter than the 
left.  X-rays of the foot showed some mild irregularity of 
the medial condyle of the proximal phalanx.  The clinical 
impression was some underlying mild degenerative changes 
involving the interphalangeal joint of the left great toe and 
evidence of pes planus bilaterally.  

The transcript of a March 1997 Travel Board hearing is of 
record. The veteran testified that in 1994 he was 
experiencing sharp pain and continuous throbbing in his left 
foot.  Walking for a long period of time or wearing any type 
or restrictive shoes aggravated the pain and he reportedly 
could not run or jump.  He indicated that while on active 
duty, a surgical procedure had been performed on his left 
great toe to fuse a joint.  With respect to his back, he 
testified that if he sat at his desk for 15 to 20 minutes, 
his back began to tighten and a hot feeling would spread 
across his lower back.  If he continued to work he would 
experience spiky, sticky, sharp type pains.  Ascending or 
descending stairs would produce a shooting pain in the back 
of the left thigh which would render the left leg useless for 
a minute.  He also indicated that when he bent over at the 
waist he had muscle spasm.  He testified that he lost 
approximately one day per week of work due to back and foot 
problems. 

The veteran further testified that he was restricted in his 
activities of daily living by his foot and back problems, and 
if he was too active, he ended up in bed the next day.  This 
occurred any time he picked up something weighing more than 5 
pounds, or with any long standing or walking.  The veteran 
stated that the back and foot symptoms had increased with 
time and that he had been issued a back support.  He could 
not drive more than 20 minutes without having to stop.  He 
could stand for approximately 15 minutes and sit for 
approximately 10 minutes without difficulty.  

The veteran also testified that he was in constant pain since 
the foot the operation and that he had re-injured his back 
after service in 1991 and was hurt on the job again in 1994 
when he was helping lift some equipment.  The veteran 
described his back pain as feeling like his muscles were 
crunching.  He also experienced a hot feeling across his low 
back and occasional pain that radiated down his leg.  He was 
not receiving regular treatment for his back.  He testified 
further that he could bend the last joint of his great toe 
but the rest of the joints were fused and that he had 
occasional swelling in the left great toe.  At the time of 
the hearing, he was employed at a home health agency in 
billing, which was described as a desk job.  

A VA foot examination was conducted in June 1999; this 
included an examination of the veteran's back.  The veteran 
complained of persistent and chronic pain localized in his 
lower back, aggravated by sitting, standing, turning or 
twisting.  He reported he was unable to sustain any one 
position for greater than fifteen minutes without changing 
it.  He felt as if the pain was decreased by constant changes 
in position.  He denied any neurologic symptoms involving his 
lower extremities.  Physical examination revealed no outward 
evidence of scoliosis involving the thoracic or lumbar spine.  
There was no evidence of guarding, muscle spasm, or muscle 
atrophy involving the thoracic or lumbar spine.  Forward 
flexion of the lumbar spine was to 95 degrees, extension to 
10 degrees, and right and left lateral bending to 30 degrees 
in both planes.  The examiner noted that the reported range 
of motion was normal for the lumbar spine.  Deep tendon 
reflexes were 2+ and symmetrical bilaterally.  Straight leg 
raising was negative.  A leg length discrepancy of 1/4 to 1/2 
inch was present, left longer than right.  X-rays of the 
lumbar spine revealed no significant abnormality.  There was 
no radiographic evidence to support a finding of scoliosis at 
the time of the examination but previous films were 
referenced as revealing the presence of a mild scoliotic 
curve.  

The pertinent impression regarding the veteran's back was low 
back pain which appeared to be mechanical in nature with no 
outward appearance of scoliosis and none on radiological 
examination.  Clinical examination did not bear out the 
presence of significant scoliotic deformity.  No neurological 
deficits were found on clinical examination.  It was noted 
that there was no muscle spasm and no loss of range of motion 
of the lumbar spine or unilateral loss of lateral spine 
motion in the standing position.  Radiographs did not confirm 
the presence of degenerative changes.  

With regard to his left foot, the veteran complained of pain 
involving his left great toe and that it seemed to be getting 
larger.  He reportedly had lost the range of motion of the 
interphalangeal joint and was unable to play basketball, run 
or push with the left great toe because it tended to cause 
pain.  He did not wear any adaptive shoes except tennis shoes 
and he occasionally took Tylenol and ibuprofen.  Physical 
examination of the left great toe revealed a well healed 
surgical scar at the dorsal aspect that measured 
approximately 3 centimeters.  Passive range of motion was 
within normal limits but the veteran complained of pain.  No 
outward deformity of the left great toe compared with the 
right was seen.  The examiner stated that the veteran "would 
not" perform active range of motion of the interphalangeal 
joint.  There was no swelling, ecchymosis, tenderness or 
redness on clinical examination.  X-rays of the left great 
toe revealed that the joint was well preserved.  A small spur 
was present on the fibular side of the interphalangeal joint 
involving the proximal phalanx.  The joint surface was well 
maintained.  The examiner noted that the veteran had not 
undergone a fusion of the left toe and that there was no 
evidence of a malunion, nonunion, or fusion of the joint of 
the great toe.  Mild degenerative changes were present in the 
interphalangeal joint.  On passive range of motion of the 
left great toe, the interphalangeal joint range of motion was 
normal and equal to the opposite side.  

The examiner opined that the limitations the veteran's low 
back and left great toe disabilities had on his ability to 
function were primarily based upon his perceived 
difficulties, noting that clinical observation, clinical 
examination, and radiographic findings did not bear out 
significant limitations on the ability to function.  

The report of a June 1999 VA brain and spinal cord 
(neurological) examination reflects that the veteran 
complained of continuous low back pain since a football 
injury in-service in 1987.  He reported the pain was constant 
but waxed and waned in intensity.  Exacerbating factors were 
sitting, standing, and walking for long periods of time.  His 
back pain was helped by lying down and resting.  He denied 
any radicular symptoms and bowel or bladder dysfunction.  He 
also denied numbness and paresthesias except for paresthesia 
around his left big toe where he had had surgery.  He 
reported that pain limited him in that he had trouble 
sitting, standing or walking for long periods of time.  Over-
the-counter pain medications provided some relief.  He also 
reported having persistent left big toe pain since his 
surgery and stiffness in the big toe.  The veteran reported 
that he was unable to run and when he did, he had to run on 
the side of his foot to spare his big toe, and that he 
experienced some tingling around his big toe when he stood 
too long.  

Neurological examination revealed that deep tendon reflexes 
were 2+ bilaterally and reflexes were symmetrical 
bilaterally.  Plantar responses were down going.  Motor 
strength was 5/5 throughout.  Muscle bulk and tone were 
normal.  No fasciculation or atrophy was present.  Sensory 
examination was intact.  Coordination and cerebellar testing 
was normal.  Gait examination demonstrated that the veteran 
walked with a slight limp at times, but there was no 
neurological abnormality to his gait.  Heel and toe walking 
and tandem gait were normal and straight leg raising was 
negative bilaterally.  

The assessment from the examination was that the veteran had 
a long history of pain without neurologic deficit which was 
consistent with the previous diagnosis of mechanical low back 
pain.  X-rays of the lumbar spine taken in April 1994 were 
interpreted as being normal with the exception of mild 
dextroconvex scoliosis.  The bones were well mineralized and 
the disk spaces were well maintained.  The examiner opined 
that the veteran did not have a herniated disk as such a 
disability which had been present for greater than ten years 
duration would not leave the veteran with a normal neurologic 
examination.  The examiner noted the veteran did not have any 
neurologic deficits due to his service-connected 
disabilities.  The foot and back pain did not result in 
limitation of functional ability due to weakened movement, 
excess fatigability or incoordination.  The examiner opined 
that the veteran's disabilities were related to his 
complaints of pain and the disabilities were moderate in 
nature.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (1999).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 pct is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints  or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.   With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.   Note (1): The 20 pct and 10 pct 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Codes 5003, 5010 (1999).   

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1999).  

A 10 percent evaluation is also warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Diagnostic Code 5295 provides a zero percent rating 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  It is noted that 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).

The shortening of bones of the lower extremity is 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(1999), which provides that a 10 percent evaluation is 
warranted for the shortening of the bones of the lower 
extremity of 1 and 1/4 inches to 2 inches.  A shortening of 2 
to 2 and 1/2 inches warrants a 20 percent evaluation.  A 30 
percent evaluation is warranted for shortening of 2 and 1/2 
to 3 inches.  A shortening of 3 to 3 and 1/2 inches warrants 
a 40 percent evaluation and a shortening of 3 and 1/2 to 4 
inches warrants a 50 percent evaluation.  A 60 percent 
evaluation is warranted for shortening of the bones of the 
lower extremity of more than 4 inches.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5275.

Terms, such as "slight," "moderate" and "severe," are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. 38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes the claims of entitlement to an 
initial rating in excess of 10 percent for residuals of a 
left foot injury with degenerative joint disease and for an 
initial compensable evaluation for recurrent low back pain, 
characterized as being secondary to a leg length discrepancy, 
with mild scoliosis are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  In general, allegations of increased disability 
are sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In its June 1997 remand, the Board 
directed the RO to contact the veteran to determine if there 
were any outstanding VA or private treatment records which 
had not been associated with the claims file.  The Board 
further directed that the RO was to specifically contact a 
Dr. Blackburn, after securing any necessary authorization.  
In June 1997, the RO wrote to the veteran and requested, in 
pertinent part, that he furnish medical evidence to support 
his claims.  The RO further noted that if the veteran wanted 
the RO to obtain the medical evidence for the veteran, he 
must complete VA Form 21-4142 for each health care provider 
and return the completed form to the RO.  The veteran did not 
respond to the RO's June 1997 letter.  The Board finds the RO 
has complied with the duty to assist the veteran in 
development of his claims.  

I.  Entitlement to an initial rating in 
excess of 10 percent for residuals of a 
left foot injury with degenerative joint 
disease.  

The residuals of the veteran's service-connected left foot 
disability, characterized as left foot injury with 
degenerative joint disease, is currently evaluated as 10 
percent disabling under Diagnostic Codes 5284-5010.  It must 
be noted that the veteran's pes planus is not service 
connected.

The first post-service VA examination of the veteran's foot 
disability was conducted in April 1994.  There was no 
evidence at that time of symptomatology associated with the 
veteran's foot which would warrant a rating in excess of 10 
percent under any appropriate diagnostic code.  While the 
veteran reported a loss of flexibility in the left great toe 
and the examiner noted that he complained of pain on 
palpation, there was no appreciable swelling, redness, or 
increased warmth present.  The examiner noted just "some" 
loss of dorsiflexion of the left great toe primarily at the 
interphalangeal joint.  The underlying degenerative changes 
were characterized at that time as mild.  Thus, the veteran 
had no more than a loss of motion of the left great toe with 
complaints of pain, consistent with no more than a 10 percent 
rating.  There were no manifestations of any foot injury 
other than the above noted findings so there is no basis for 
awarding a rating based on limited/painful motion of the toe 
and a separate rating for a foot injury.  Additionally, 
although the examiner diagnosed some underlying mild 
"degenerative changes" of the interphalangeal joint it is 
unclear whether such was meant to reflect arthritis inasmuch 
as X-rays were reported to show only some mild irregularity 
of the medial condyle of the proximal phalanx of the toe.  In 
any event, based on that examination, the veteran's toe 
disability warranted no more than 10 percent.  

At the time of the June 1999 neurological examination 
(designated as a brain and spinal cord examination) the 
examiner noted the veteran's left toe complaints including 
persistent toe pain since surgery, but examination revealed 
no neurological abnormality to his gait and, although he was 
noted to walk with a limp, the limp was apparent only "at 
times."  Heel and toe walking and tandem gait were both 
described as normal.  The examiner further noted that the 
veteran's disability seemed to be related to his complaints 
of pain and was moderate, specifically opining that the foot 
disability did not result in limitation of functional ability 
due to weakened movement, excess fatigability, or 
incoordination.  

At the time of the most recent VA examination of the feet, 
conducted in June 1999, the veteran complained of pain 
involving his left great toe.  He also reported he could not 
run or push with the left great toe due to pain.  However, 
there was full passive range of motion of the left great toe, 
although the veteran complained of 



pain, and he "would not" perform active range of motion.  
Thus, it can reasonably be inferred from the examiner's use 
of the word "would," that he believed the veteran could, 
but was unwilling to, perform active range of motion.  In any 
event, there was no swelling, ecchymosis, tenderness or 
redness of the left great toe.  Also, the examiner 
specifically noted that the veteran had not undergone a 
fusion of the left great toe and that there was nothing to 
suggest malunion, nonunion or fusion of the joint of the 
great toe.  The examiner also emphasized that passive range 
of motion was normal and equal to the right side, opining 
that the veteran's ability to function was primarily based on 
his "perceived" difficulties in the face of no clinical or 
radiographic findings of significant limitations on his 
ability to function.  Thus, based on this report, it would 
have to be concluded that claimed extent of the veteran's 
left toe disability exceeds, and is not supported by, the 
objective findings.  This examination report is deemed more 
probative than that of the neurological examination performed 
in June 1999 inasmuch as it is more comprehensive in regard 
to the veteran's foot disability and more relevant since his 
foot disability is not neurological in nature. 

Based on the above clinical findings and taking into account 
the veteran's subjective complaints of pain, the Board finds 
the left great toe disability is manifested by full range of 
motion of the left great toe with complaints of pain.  It is 
not entirely clear whether there is arthritis of the toe 
established by X-ray findings.  In any event there is no 
diagnostic code that provides percentage ratings for 
limitation of toe motion.  The current 10 percent rating 
compensates for any painful motion particularly in the in the 
absence of appreciable objective abnormalities.  Separate 
compensable ratings under Codes 5010 and 5284 are not 
warranted, as the veteran's foot injury is not shown by 
competent and probative evidence to have other disabling 
manifestations in addition to the complaints of pain.  As the 
veteran is already in receipt of a 10 percent rating for the 
foot disability, which is provided under Code 5284 for a 
moderate injury, an increased rating is not warranted.  




An increased rating for the service-connected left foot 
disability also is not warranted by application of 38 C.F.R. 
§ 4.40, 4.45, or 4.59 or DeLuca v. Brown, 8 Vet App 202 
(1995), as a result of any functional loss due to pain on use 
or due to flare-ups.  As noted above, one of the examiners 
who conducted the June 1999 VA examination opined the veteran 
did not experience any functional loss due to the left foot 
disability.  

A separate compensable evaluation for the surgical scar on 
the left great toe is not warranted based upon the rating 
criteria included under Diagnostic Code 7803, 7804, or 7805.  
There is no objective evidence that the surgical scar on the 
left great toe has ever been poorly nourished with repeated 
ulceration, tender and painful, or limiting the function of 
the left great toe.  At the time of the most recent VA 
examination, the surgical scar was described as well healed 
and no tenderness was present on clinical examination.  The 
prior examination of the foot conducted in April 1994 only 
noted the presence of an old scar on the dorsum of the left 
great toe.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected left foot disability thus an allowance under 
38 C.F.R. § 4.7 is not warranted.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased evaluation.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's service-connected left foot 
injury with degenerative joint disease, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. Id. at 9.  
In the case at hand, as an increased rating is not warranted 
at any time during the appropriate time period, the Board 
finds that staged ratings are not appropriate.


II.  Entitlement to an initial 
compensable evaluation for recurrent low 
back pain secondary to a leg length 
discrepancy, with mild scoliosis.  

The veteran's service connected-low back disorder is 
evaluated as zero percent disabling under Diagnostic Code 
5295.  

It was noted in March 1994 that the veteran had pain in his 
low back after lifting heavy equipment at work; however, this 
was a post-service injury.  Five days later, it was noted he 
was much better, with the pain almost completely gone, and it 
was possible for him to return to work.  

The first time the veteran's low back was examined by VA 
after service was in April 1994.  While the veteran 
complained at that time of pain produced by prolonged sitting 
or standing or repetitive bending or lifting, physical 
examination did not reveal any significant findings.  There 
was good range of motion in all planes and the veteran's 
neurological status was totally normal and there were no 
findings of characteristic pain on motion. In fact, the 
veteran reported that hyperextension of his spine actually 
made him feel better.  The examiner found no evidence of 
scoliosis on physical examination, and concluded that slight 
scoliosis noted on X-ray was likely do to a slight leg length 
discrepancy.  Diagnostic Code 5295 provides a zero percent 
rating for lumbosacral strain with slight subjective symptoms 
only, which is shown by the above evidence.  

At the time of the VA back examination that was performed by 
a medical doctor in conjunction with a foot examination, the 
veteran's back disability was thoroughly evaluated.  The 
veteran complained of chronic pain in the lower back, 
reportedly was aggravated by sitting, standing, turning or 
twisting.  He denied any neurologic symptoms involving the 
lower extremities.  Despite his complaints, physical 
examination revealed a full normal range of motion of the 
lumbar spine without evidence of guarding, muscle spasm, or 
muscle atrophy.  His pelvis was equal and his deep tendon 
reflexes were present and bilaterally equal.  The examiner 
noted that there was a 1/2 inch leg length discrepancy, with 
entirely normal findings regarding the hips and no lower 
extremity muscle atrophy.  There was no X-ray evidence of 
scoliosis or significant abnormality.  The examiner 
specifically concluded that any low back pain appeared to be 
mechanical in nature, with no loss of lumbar spine motion, no 
muscle spasm, no unilateral loss of spinal motion and no 
listing of the whole spine.  The examiner further noted that 
limitations on the veteran's ability to function were 
primarily based on his "perceived" difficulties, thus 
suggesting that such limitations were not based on objective 
disability.  The examiner who performed the neurological 
examination noted that the veteran denied radicular symptoms, 
numbness and paresthesias, although he reported having pain 
that limited his activities.  However, that examiner found 
that deep tendon reflexes were present and equal bilaterally, 
that motor strength was normal throughout, and that the 
veteran's muscle tone and bulk were normal with no muscle 
atrophy.  In fact, no objective abnormalities were found on 
physical examination.  The examiner specifically opined that 
the veteran did not have disc disease and noted that he had 
no neurological deficits due to service-connected 
disabilities and that his back condition did not result in 
weakened movement, excess fatigability, or incoordination.  
Based on the above clinical findings, an increased rating is 
not warranted under the rating criteria of Diagnostic Code 
5295, which provides a 10 percent rating for characteristic 
pain on motion.  While the veteran did complain of back pain 
at the time of the most recent VA examinations, such pain has 
not been demonstrated to be due to any back pathology and it 
is not supported by any abnormal findings.  He has a full 
range of motion of the back and there is no evidence of 
characteristic pain on motion based on any identified 
pathology or abnormality.  Thus there is no competent and 
probative evidence of symptomatology warranting a compensable 
evaluation under Diagnostic Code 5295.  

A compensable evaluation also is not warranted under 
Diagnostic Code 5292 based on limitation of motion.  As noted 
above, at the time of the most recent VA examinations, the 
veteran had a full range of motion in his lower back.  Prior 
evidence of record did not indicate there was ever a 
compensable loss of motion of the lumbar spine.  
Additionally, an increased rating is not applicable under 
Diagnostic Code 5293 as there is no clinical evidence of 
intervertebral disc syndrome and the June 1999 neurological 
examiner opined that the veteran did not have a herniated 
disk.  

An increased rating is not warranted upon application of 
38 C.F.R. § 4.40 or 4.45 or the holding in DeLuca v. Brown, 8 
Vet App 202 (1995), as a result of any functional loss due to 
pain on use or due to flare-ups.  In fact there reports of 
the two June 1999 examinations in combination address the 
criteria of 38 C.F.R. § 4.40 and 4.45 but do not reflect any 
functional loss due to pain.  

In regard to the shortening of the veteran's leg, a 
compensable evaluation under Diagnostic Code 5275 requires 
shortening of the bones of the lower extremity by at least 1 
1/4 to 2 inches (3.2 centimeters to 5.1 centimeters).  A 1/4 to 1/2 
inch leg length discrepancy was noted in June 1999 and is not 
a compensable disability.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected recurrent low back pain secondary to leg length 
discrepancy; thus an allowance under 38 C.F.R. § 4.7 is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
for an increased evaluation.

This case involves an appeal as to the initial rating of the 
appellant's recurrent low back pain, secondary to leg length 
discrepancy, with mild scoliosis, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is not warranted at 
any time during the appropriate time period, there is no 
basis for staged ratings. 


III.  Entitlement to an effective date 
prior to May 13, 1992, for the grant of 
service connection for the veteran's 
service-connected disabilities.

Factual Background

A form letter dated November 6, 1989 from VA to the veteran 
is associated with the claims file and informs the veteran of 
VA benefits available to veterans.  The letter references an 
enclosed card the veteran was to return if he wanted 
additional information on VA benefits.  The enclosed card is 
also of record as is the envelop.  The letter was addressed 
to the veteran at the address shown on his DD Form 214 as his 
mailing address after separation.  There is no notation on 
the envelope that the letter could not be delivered.  

Also of record is a form titled "Important Notice" 
indicating that upon separation from service, the items check 
below should be hand carried to the VA RO having jurisdiction 
over the area in which the reader intended to reside (noted 
to be the Roanoke RO).  Various items were checked including 
VA Form 526, VA Form 28-1900, VA Form 23-22, copy of service 
medical records, and DD Form 214.  It was indicated the 
reader should ask for AMVETS, the service representative.  No 
power of attorney is of record appointing AMVETS as the 
veteran's representative.

On May 13, 1992, various documents were faxed from the VAMC 
Richmond to the RO.  Included is a completed first page of VA 
Form 21-526 and apparently the 4th page; an application for 
VA vocational rehabilitation (VA Form 1900) dated January 11, 
1990 and signed by the veteran; and a Disabled American 
Veterans form titled "Intake Brief of Memorandum of Personal 
or Phone Contact" which is dated January 11, 1990 and is 
signed by A.D. Katz, and indicates that personal contact had 
been with the veteran on that date at the VAMC Richmond and 
that the veteran wished to establish VA benefits and had 
completed forms 21-526, 21/22, and 28/1900 and had copies of 
DD Forms 214 and 215 and a Physical Evaluation Board.  An 
annotation on the form, which is difficult to read, appears 
to note that it was mailed on January 12, 1990.  A DD Form 
214, which was included with the faxed documents, is 
annotated as follows: "I certify the original document to be 
evidence acceptable under 38 C.F.R. 3.200 Series.  4505 
Authority," signed "N. Harris, VBC, 11-8-89."  Also 
included with the faxed documents was Form S-108 from the 
Disabled American Veterans to the RO dated January 19, 1990 
and stamped "copy."  It was noted on the cover letter that 
Disabled American Veterans was submitting a claim for 
benefits based upon the service of the veteran, that certain 
forms including Form 21-526 were enclosed, and that copies 
were being sent to the veteran and A. D. Katz, DSO.  

A Power of Attorney executed by the veteran and dated January 
11, 1990 was also faxed to the RO on May 13, 1992.  The Power 
of Attorney appointed Disabled American Veterans as the 
veteran's representative.  

Associated with the claims file is a May 15, 1992 memorandum 
from the RO which indicates there was a computer malfunction 
when the veteran's name was imputed into a computer.  A June 
2, 1992 memo from the RO references a computer malfunction 
which had been corrected.  It was further noted on the June 
2, 1992 document that there was "no record for this vet but 
there were SSN and File Num keys still in the system.  The 
keys were deleted or erased and now the record can be readded 
back into the system."  

A copy of a June 23, 1992 letter from the Disabled American 
Veterans to the veteran indicates that additional action was 
pending review by the VA rating board.  The veteran was 
informed that once the review had been completed, he would be 
advised of the decision.  

A VA Form 21-526, signed by the veteran, was received at the 
RO on April 26, 1994.  He claimed entitlement to service 
connection for a back injury and a foot injury.  The form 
contains the question; "Have you previously filed a claim 
for any benefit with VA?" and lists various benefits, 
including vocational rehabilitation and disability 
compensation or pension, which could be endorsed by an 
applicant.  The veteran checked that he had applied for 
"None."  

The transcript of a March 1997 Travel Board has been 
associated with the claims file.  The veteran testified that 
in September 1989 or in January or February of 1990 he gave 
his original claims forms to Dave Katz, a Disabled American 
Veterans employee.  He further testified that he completed 
the documents at the Hunter McGuire VA Medical Center.  He 
indicated he did not follow-up on the application because he 
had received severance pay and was informed that "it would 
be a period of time for [his] severance pay to work out 
before any other disability... would be made."  He testified 
he made periodic inquiries to VA regarding his claim and was 
informed that he would have to wait for the amount of his 
severance pay to be worked out before anything else could be 
done.  Reportedly, VA informed him that they had his 
paperwork and all his records.  He indicated that when he 
inquired about his claim in 1992 he learned that the RO had 
not received it.  He reported that copies of the original 
documents that were submitted in January 1990 were faxed to 
the RO in 1992, although he did not personally fax them.  The 
veteran indicated he had not mailed a copy of his medical 
records to the RO prior to 1992.  

At the hearing, the representative noted that the veteran had 
received a letter from vocational rehabilitation in late 1990 
or 1991 and that a vocational rehabilitation decision could 
only have been made based on a review of the veteran's 
documents; therefore, such documents must have been submitted 
at that time.  Reportedly, the veteran attended Richmond 
Technical Center under a vocational rehabilitation program.  
The veteran's representative argued that two separate claims 
had been filed in the veteran's case; one by Mr. Katz through 
the normal channels and then a different Disabled American 
Veterans employee received additional documents from the 
veteran which were also submitted.  The veteran testified 
that he had confused "DVA" and "DAV" in the past and it 
was possible that if he was supposed to send something to one 
them he could have inadvertently mailed it to the other.  He 
indicated that it was some time before he realized that DVA 
and the DAV were two different organizations. 

In June 1997, the RO attempted to obtain any VA Vocational 
Rehabilitation and Education folder pertaining to the 
veteran.  The RO requested that if no such folder existed, 
this fact should be reported to the RO.  One day later, it 
was noted on the same memorandum that no "R+E or CER file 
exists."

The veteran's copy of the Disabled American Veterans cover 
letter dated January 19, 1990 and addressed to the RO was 
associated with the claims file in July 1997.  Also included 
with the original letter was the envelope which the letter 
arrived in, addressed to the veteran and date stamped January 
22, 1990.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. § 
3.157(a).

The date of receipt of a claim is defined as the date on 
which a claim, information, or evidence was received in the 
Department of Veterans Affairs, except as to specific 
provisions for claims or evidence received in the State 
Department or in the Social Security Administration, or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
dated entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

Analysis

The veteran contends that he is entitled to an effective date 
prior to May 13, 1992 for the grant of service connection for 
his left foot and low back disabilities.  He testified that 
he submitted his original claim for compensation to his 
representative at the Disabled American Veterans in September 
1989 or January or February of 1990.  Associated with the 
claims file is a faxed copy of an application for 
compensation dated January 11, 1990, which was annotated as 
being mailed on either January 12, 1990.  The actual fax, 
however, was received on May 13, 1992.  There is no objective 
evidence of record demonstrating that the veteran's 
application for compensation was received by VA prior to May 
13, 1992.  

Associated with the claims file is a June 1992 RO memorandum 
indicating a computer malfunction pertaining to the veteran's 
records.  This memorandum does not indicate in any way, 
however, that the veteran had submitted an application for 
compensation to VA prior to May 13, 1992.  

Included with the faxed documents which were received at the 
RO on May 13, 1992, was a DD Form 214 annotated "N. Harris, 
VBC, 11-8-89."  However, this is not evidence that the 
veteran's application for compensation was received at VA 
prior to May 13, 1992.  

The veteran's representative has argued that there is 
evidence of the veteran having applied for vocational 
rehabilitation benefits prior to May 13, 1992 and that it was 
possible the veteran also applied for compensation at the 
same time.  However, there are no VA generated documents in 
the record showing that the veteran had been awarded VA 
vocational rehabilitation benefits and the veteran was 
requested in June 1997 to provide evidence that he was in 
receipt of vocational and rehabilitation training prior to 
1992.  He did not provide any such evidence.  In its June 
1997 remand, the Board specifically requested the RO to 
determine if a vocational rehabilitation and education folder 
was in existence, and it was determined on June 26, 1997, 
that no such folder exists.  Thus, while the veteran has 
testified that he attended the Richmond Technical Center 
under a vocational program, perhaps it was a state sponsored 
program since there is no documentation that it was through 
VA.  Additionally, it is noted that when the veteran filed 
his compensation claim in 1994 he indicated that he had not 
previously applied for any VA benefits.  

The Board notes the veteran's allegation in a February 1995 
letter to his representative that when his file was 
originally opened at the DAV his file, it was possible that 
some of his documents may have been put in his mother's file 
which was located next to his.  Even if this were true, it 
would be within the realm of DAV's responsibility and would 
not provide a basis for affording the veteran an earlier 
effective date for his VA benefits.   

It appears that the veteran did, in fact, submit an 
application for compensation and supporting documentation to 
his representative on January 11, 1990.  However, there is 
nothing to show that the application was received by VA prior 
to May 13, 1992.  The possibility exists that the 
representative inadvertently failed to submit the documents 
in 1990.  Whatever happened, there is nothing to support an 
earlier effective date.  Regulations provide that the 
effective date is the date the Department of Veterans Affairs 
receives the claim, not when the veteran submitted it to his 
representative.  See 38 C.F.R. § 3.1(r).  There is no 
indication that any informal application for compensation was 
received at VA prior to May 13, 1992.  

Based on the above, the Board finds the evidence of record 
does not support an effective date prior to May 13, 1992 for 
the grant of service connection and award of compensation.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left foot injury with degenerative joint 
disease, is denied.  

Entitlement to a compensable evaluation for recurrent 
mechanical low back pain secondary to a leg length 
discrepancy, with mild scoliosis, is denied.  

Entitlement to an effective date prior to May 13, 1992 for 
the grant of service connection for the veteran's service-
connected disabilities is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

